Case 2:19-cr-00013-JRG-RSP Document 2 Filed 10/16/19 Page 1 of 4 PageID #: 2



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS                          OCT 1 6 201
                              MARSHALL DIVISION
                                                                          BY
UNITED STATES OF AMERICA                      §                           DEPUTY,
                                              §
v.                                            § NO. 2U9-CR- 15
                                              § Judge Gilstrap/Payne
ASHLEY CHRISTINE MCDANIEL (01) §

                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                         Count One

                                                  Violation: 21 U.S.C. § 841(a)(1)
                                                  (Possession with Intent to Distribute
                                                  Methamphetamine)

        On or about February 26, 2018, in Cass County, Texas, in the Eastern District of

Texas, Ashley McDaniel, defendant herein, did kno ingly and intentionally possess with

intent to distribute, and did distribute, a Schedule II controlled substance, namely

approximately 7 grams of methamphetamine (actual), its salts, isomers, and salts of

isomers, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(l)(B)(viii).

                                        Count Two

                                                  Violation: 21 U.S.C. § 841(a)(1)
                                                  (Possession with Intent to Distribute
                                                  Methamphetamine)

        On or about March 6, 2018, in Morris County, Texas, in the Eastern District of

Texas, Ashley McDaniel, defendant herein, did knowingly and intentionally possess with

intent to distribute, and did distribute, a Schedule II controlled substance, namely

Indictment Page 1
Case 2:19-cr-00013-JRG-RSP Document 2 Filed 10/16/19 Page 2 of 4 PageID #: 3



approximately 25 grams of methamphetamine (actual), its salts, isomers, and salts of

isomers, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(l)(B)(viii).


                                       Count Three

                                                  Violation: 21 U.S.C. § 841(a)(1)
                                                  (Possession with Intent to Distribute
                                                  Methamphetamine)

        On or about March 28, 2018, in Morris County, Texas, in the Eastern District of

Texas, Ashley McDaniel, defendant herein, did knowingly and intentionally possess with

intent to distribute, and did distribute, a Schedule II controlled substance, namely

approximately 25 grams of methamphetamine (actual), its salts, isomers, and salts of

isomers, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(l)(B)(viii).




             NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
           Pursuant to 21 U.S.C. 8 853. 18 U.S.C. 8 924(d) and 28 U.S.C. § 2461

       As a result of committing the offenses as alleged in this indictment, the defendant

shall forfeit to the United States pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d) and 28

U.S.C. § 2461 all property involved in or traceable to property involved in the offense.

Moreover, if any property subject to forfeiture, as a result of any act or omission by the

defendant:

       (a) cannot be located upon the exercise of due diligence;
       (b) has been transferred or sold to, or deposited with a third party;
       (c) has been placed beyond the jurisdiction of the court;


Indictment Page 2
Case 2:19-cr-00013-JRG-RSP Document 2 Filed 10/16/19 Page 3 of 4 PageID #: 4



        (d) has been substantially diminished in value; or
        (e) has been commingled with other property which cannot be subdivided
                without difficulty;

the defendant shall forfeit to the United States any other property of the defendant up to

the value of the forfeitable property.




                                                A TRUE BILL,



Date                                            Foreperson of the Grand Jury



JOSEPH D. BROWN
UNITED STATES ATTORNEY




iyler, lexas / /U2
(903) 590-1400
(903) 590-1439 (facsimile)
Texas State Bar No. 15050100
James.Noble@usdoj.gov




Indictment Page 3
Case 2:19-cr-00013-JRG-RSP Document 2 Filed 10/16/19 Page 4 of 4 PageID #: 5



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

UNITED STATES OF AMERICA §
                                           §
v.         §        NO.        2:19-CR-
                                           § Judge Gilstrap/Payne
ASHLEY CHRISTINE MCDANIEL (01) §

                              NOTICE OF PENALTY

                                      All Counts

Violation:             21 U.S.C. §§ 846, 841(a) (1) and 841(b)(l)(B)(viii)
                       (Possession with Intent to Distribute Methamphetamine)

Penalty:               Not less than 5 years and up to 40 years imprisonment, a fine not
                       to exceed $5 million - supervised release of at least 4 years;

Special Assessment: $100




Indictment Page 4
